Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              November 21, 2018

The Court of Appeals hereby passes the following order:

A19E0020. GERALD POWELL v. CARROLL COUNTY BOARD OF
    ELECTIONS AND REGISTRATION.

      The Appellant in the above styled case has filed a motion titled Motion For
Extension Of Time To File Application For Discretionary Appeal pursuant to Court
Rule 40(b). Pursuant to Court Rule 31(i), said motion is hereby GRANTED. The
application for discretionary appeal is due on December 13, 2018.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      11/21/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.